UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: October 31, 2008 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] As of October 31, 2008 the Registrant had 14,600,109 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of October 31, 2008 and January 31, 2008 2 Consolidated Statement of Operations for the nine-month and three-monthperiods endedOctober31, 2008 and 2007 3 Consolidated Statement of Shareholders’ Equity for thenine-month periods endedOctober 31, 2008 and2007 4 Consolidated Statement of Cash Flows for the nine-monthperiods endedOctober 31, 2008 and2007 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Qualitative and Quantitative Disclosures about Market Risk 26 Item 4. Controls and Procedure 26 PART II - OTHER INFORMATION Legal Proceedings 27 Risk Factors 27 Unregistered Sales of Equity Securities and Use of Proceeds 28 Defaults Upon Senior Securities 28 Submission of Matters to a Vote of Security Holders 28 Other Information 28 Exhibits 29 SIGNATURES 30 1 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements October 31, January 31, ASSETS 2008 2008 Current assets Cash and cash equivalents $18,832,373 $21,906,877 Marketable securities 10,934 20,369 Accounts receivable, net of allowance for doubtful accounts of approximately $179,000 and $152,000, respectively 23,116,751 23,013,988 Inventories 21,137,829 21,258,227 Prepaid expenses, deposits and other current assets 1,250,154 1,895,679 Total current assets 64,348,041 68,095,140 Property, plant and equipment, net 19,632,455 20,233,827 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 417,385 283,023 Total assets $105,196,794 $109,410,903 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $1,043,602 $2,028,482 Accounts payable 5,966,525 7,512,874 Accrued salaries, wages and expenses 6,202,803 6,023,857 Dividend payable - 827,147 Customers' advances 343,661 260,698 Deferred income taxes 200,517 197,743 Total current liabilities 13,757,108 16,850,801 Long-term debt 3,612,817 4,075,682 Other non-current liabilities 1,676,503 2,109,250 Deferred income taxes 3,150,367 3,132,002 Total liabilities 22,196,795 26,167,735 Shareholders' equity Common shares, $.10 par value; 36,000,000 shares authorized, 15,928,679 and 15,928,810 shares issued, respectively, of which 1,328,570 and 889,780 shares were reacquired and held in treasury at the respective dates 1,592,868 1,592,881 Additional paid-in capital 2,268,590 1,897,655 Retained earnings 89,258,229 83,267,096 Accumulated other comprehensive income 563,907 1,340,427 Treasury shares, at cost (10,683,595 ) (4,854,891 ) Total shareholders' equity 82,999,999 83,243,168 Total liabilities and shareholders' equity $105,196,794 $109,410,903 See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Nine Months Ended October 31, Three Months Ended October 31, 2008 2007 2008 2007 Net sales $78,781,675 $77,616,267 $27,979,483 $30,140,427 Cost of goods sold 51,311,316 51,353,454 17,734,396 19,971,169 Gross profit 27,470,359 26,262,813 10,245,087 10,169,258 Operating expenses (income) Selling 8,111,853 8,616,248 3,139,258 2,750,032 General and administrative 8,501,240 8,373,726 2,949,983 2,966,465 Gain on sale of building - (3,513,940 ) - - 16,613,093 13,476,034 6,089,241 5,716,497 Income from operations 10,857,266 12,786,779 4,155,846 4,452,761 Interest expense (179,948 ) (240,394 ) (51,182 ) (69,696 ) Other income, net 376,768 745,131 77,838 228,738 Income before taxes 11,054,086 13,291,516 4,182,502 4,611,803 Provision for taxes 3,414,114 4,575,645 1,171,136 1,544,951 Net income $7,639,972 $8,715,871 $3,011,366 $3,066,852 Earnings per share, basic (1) $.51 $.58 $.20 $.20 Earnings per share, diluted (2) $.50 $.57 $.20 $.20 Cash dividend per share – declared (3) $.1700 $.1562 $.0600 $.0550 Cash dividend per share – paid (3) $.1650 $.1518 $.0550 $.0506 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 15,013,042 and 14,989,673 for the nine-month periods ended October 31, 2008 and 2007, respectively, and 15,042,572 and 14,983,501 for the three-month periods ended October 31, 2008 and 2007, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 15,359,048 and 15,324,527 for the nine-month periods ended October 31, 2008 and 2007, respectively, and 15,402,764 and 15,312,924 for the three-month periods ended October 31, 2008 and 2007, respectively. (3) The Board of Directors declared quarterly dividends of $.055 per share payable on December 10, 2007, March 11, 2008, June 12, 2008, and September 10, 2008 to shareholders of record as of November 26, 2007, February 26, 2008, May 29, 2008, and August 27, 2008, respectively, and a quarterly dividend of $.06 per share payable on December 10, 2008 to shareholders of record on November 26, 2008.Quarterly dividends of $.0506 per share were paid on March 14, 2007, June 12, 2007 and September 10, 2007 to shareholders of record as of February 28, 2007, May 29, 2007, and August 27, 2007, respectively. See accompanying notes to consolidated financial statements. 3 Index MET-PRO
